


Exhibit 10.17

 

PDF SOLUTIONS, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of
                    , by and between PDF Solutions, Inc., a Delaware corporation
(the “Company”), and                                          (“Indemnitee”).

 

RECITALS

 

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.  The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited. 
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee may not be willing to continue to
serve in Indemnitee’s current capacity with the Company without additional
protection.  The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

 

1.                                       Indemnification.

 

(a)           Third-Party Proceedings.  To the fullest extent permitted by
applicable law, the Company shall indemnify Indemnitee, if Indemnitee was, is or
is threatened to be made, a party to or a participant (as a witness or
otherwise) in any Proceeding (other than a Proceeding by or in the right of the
Company to procure a judgment in the Company’s favor), against all Expenses,
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 

(b)           Proceedings By or in the Right of the Company.  To the fullest
extent permitted by applicable law, the Company shall indemnify Indemnitee, if
Indemnitee was, is or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in the Company’s favor, against all

 

--------------------------------------------------------------------------------


 

Expenses actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been finally adjudicated by
court order or judgment to be liable to the Company unless and only to the
extent that the Court of Chancery or the court in which such Proceeding is or
was pending shall determine upon application that, in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper.

 

(c)           Success on the Merits.  To the fullest extent permitted by
applicable law and to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Proceeding referred to in Section 1(a) or
Section 1(b) or the defense of any claim, issue or matter therein, in whole or
in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.  Without limiting
the generality of the foregoing, if Indemnitee is successful on the merits or
otherwise as to one or more but less than all claims, issues or matters in a
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with such successfully
resolved claims, issues or matters to the fullest extent permitted by applicable
law.  If any Proceeding is disposed of on the merits or otherwise (including a
disposition without prejudice), without (1) the disposition being adverse to
Indemnitee, (ii) an adjudication that Indemnitee was liable to the Company,
(iii) a plea of guilty by Indemnitee, (iv) an adjudication that Indemnitee did
not act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and (v) with respect to any
criminal Proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

 

(d)           Witness Expenses.  To the fullest extent permitted by applicable
law and to the extent that Indemnitee is a witness or otherwise asked to
participate in any Proceeding to which Indemnitee is not a party, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection with such Proceeding.

 

2.                                       Indemnification Procedure.

 

(a)           Advancement of Expenses.  To the fullest extent permitted by
applicable law, the Company shall advance all Expenses actually and reasonably
incurred by Indemnitee in connection with a Proceeding within thirty (30) days
after receipt by the Company of a statement requesting such advances from time
to time, whether prior to or after final disposition of any Proceeding.  Such
advances shall be unsecured and interest free and shall be made without regard
to Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Indemnitee shall be entitled to continue to receive advancement of
Expenses pursuant to this Section 2(a) unless and until the matter of
Indemnitee’s entitlement to indemnification hereunder has been finally
adjudicated by court order or judgment from which no further right of appeal
exists.  Indemnitee hereby undertakes to repay such amounts advanced only if,
and to the extent that, it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company under the other provisions of this
Agreement.  Indemnitee shall qualify for advances upon the execution and

 

2

--------------------------------------------------------------------------------


 

delivery of this Agreement, which shall constitute the requisite undertaking
with respect to repayment of advances made hereunder and no other form of
undertaking shall be required to qualify for advances made hereunder other than
the execution of this Agreement.

 

(b)           Notice and Cooperation by Indemnitee.  Indemnitee shall promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter for which indemnification will or could be sought under
this Agreement.  Such notice to the Company shall include a description of the
nature of, and facts underlying, the Proceeding, shall be directed to the Chief
Executive Officer of the Company and shall be given in accordance with the
provisions of Section 10(d) below.  In addition, Indemnitee shall give the
Company such additional information and cooperation as the Company may
reasonably request.  Indemnitee’s failure to so notify, provide information and
otherwise cooperate with the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement, except to the
extent that the Company is adversely affected by such failure.

 

(c)           Determination of Entitlement.  Notwithstanding any other provision
in this Agreement, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding.  Subject to the foregoing, promptly after receipt of a statement
requesting payment with respect to the indemnification rights set forth in
Section 1, to the extent required by applicable law, the Company shall take the
steps necessary to authorize such payment in the manner set forth in Section 145
of the General Corporation Law of Delaware.  If a claim under this Agreement,
under any statute, or under any provision of the Company’s Certificate of
Incorporation or Bylaws providing for indemnification or advancement of
Expenses, is not paid in full by the Company within thirty (30) days after a
written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company in the Delaware Court of Chancery to recover the unpaid amount of the
claim and, subject to Section 9, Indemnitee shall also be entitled to be paid
for all Expenses actually and reasonably incurred by Indemnitee in connection
with bringing such action.  It shall be a defense to any such action (other than
an action brought to enforce a claim for advancement of Expenses under
Section 2(a)) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed.  In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement and the Company shall have the burden of proof to overcome that
presumption with clear and convincing evidence to the contrary.  The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, in the case of a criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.  In
addition, it is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard

 

3

--------------------------------------------------------------------------------


 

of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  If any requested determination with respect to entitlement to
indemnification hereunder has not been made within ninety (90) days after the
final disposition of the Proceeding, the requisite determination that
Indemnitee’s entitlement to indemnification shall be deemed to have been made.

 

(d)           Payment Directions.  To the extent payments are required to be
made hereunder, the Company shall, in accordance with Indemnitee’s request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses.

 

(e)           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 2(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(f)            Defense of Claim and Selection of Counsel.  In the event the
Company shall be obligated under Section 2(a) hereof to advance Expenses with
respect to any Proceeding, the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.  In addition, if there exists a potential, but not an actual conflict
of interest between the Company and Indemnitee, the actual and reasonable legal
fees and expenses incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the Proceeding (so that such counsel may assume
Indemnitee’s defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder.  The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law.  The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before

 

4

--------------------------------------------------------------------------------


 

entering into any settlement which (1) does not grant Indemnitee a complete
release of liability, (2) would impose any penalty or limitation on Indemnitee,
or (3) would admit any liability or misconduct by Indemnitee.

 

3.                                       Additional Indemnification Rights.

 

(a)           Scope.  Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Certificate of
Incorporation, the Company’s Bylaws or by statute.  In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, such changes shall be deemed to be within the
purview of Indemnitee’s rights and the Company’s obligations under this
Agreement.  In the event of any change in any applicable law, statute or
rule which narrows the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.

 

(b)           Nonexclusivity.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its Bylaws, any agreement, any
vote of stockholders or disinterested members of the Company’s Board of
Directors, the General Corporation Law of Delaware, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.

 

(c)           Interest on Unpaid Amounts.  If any payment to be made by the
Company to Indemnitee hereunder is delayed by more than ninety (90) days from
the date the duly prepared request for such payment is received by the Company,
interest shall be paid by the Company to Indemnitee at the legal rate under
Delaware law for amounts which the Company indemnifies or is obligated to
indemnify for the period commencing with the date on which Indemnitee actually
incurs such Expense or pays such judgment, fine or amount in settlement and
ending with the date on which such payment is made to Indemnitee by the Company.

 

(d)           Third-Party Indemnification.  The Company hereby acknowledges that
Indemnitee has or may from time to time obtain certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more third parties (collectively, the “Third-Party Indemnitors”).  The Company
hereby agrees that it is the indemnitor of first resort (i.e., its obligations
to Indemnitee are primary and any obligation of the Third-Party Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), and that the Company will not
assert that the Indemnitee must seek expense advancement or reimbursement, or
indemnification, from any Third-Party Indemnitor before the Company must perform
its expense advancement and reimbursement, and indemnification obligations,
under this Agreement.  No advancement or payment by the Third-Party Indemnitors
on behalf of Indemnitee with respect to any claim for which Indemnitee has
sought indemnification from the Company shall affect the foregoing.  The
Third-Party Indemnitors shall be subrogated to the extent of such advancement or
payment to all of the rights

 

5

--------------------------------------------------------------------------------


 

of recovery which Indemnitee would have had against the Company if the
Third-Party Indemnitors had not advanced or paid any amount to or on behalf of
Indemnitee.  If for any reason a court of competent jurisdiction determines that
the Third-Party Indemnitors are not entitled to the subrogation rights described
in the preceding sentence, the Third-Party Indemnitors shall have a right of
contribution by the Company to the Third-Party Indemnitors with respect to any
advance or payment by the Third-Party Indemnitors to or on behalf of the
Indemnitee.

 

4.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines or amounts paid
in settlement, actually and reasonably incurred in connection with a Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.

 

5.                                       Director and Officer Liability
Insurance.

 

(a)           D&O Policy.  The Company shall, from time to time, make the good
faith determination whether or not it is practicable for the Company to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the directors and officers of the Company with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement.  Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer; or of the Company’s key employees, if Indemnitee is
not an officer or director but is a key employee.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.

 

(b)           Tail Coverage.  In the event of a Change of Control or the
Company’s becoming insolvent (including being placed into receivership or
entering the federal bankruptcy process and the like), the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance (directors’ and officers’ liability, fiduciary,
employment practices or otherwise) in respect of Indemnitee, for a period of six
years thereafter.

 

6.                                       Severability.  Nothing in this
Agreement is intended to require or shall be construed as requiring the Company
to do or fail to do any act in violation of applicable law.  The Company’s
inability, pursuant to court order, to perform its obligations under this
Agreement shall not constitute a breach of this Agreement.  If this Agreement or
any portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable

 

6

--------------------------------------------------------------------------------


 

portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

7.                                       Exclusions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

 

(a)           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Proceedings brought
to establish, enforce or interpret a right to indemnification under this
Agreement or any other statute or law or otherwise as required under Section 145
of the General Corporation Law of Delaware, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate; provided, however, that the
exclusion set forth in the first clause of this subsection shall not be deemed
to apply to any investigation initiated or brought by Indemnitee to the extent
reasonably necessary or advisable in support of Indemnitee’s defense of a
Proceeding to which Indemnitee was, is or is threatened to be made, a party;

 

(b)           Lack of Good Faith.  To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to establish, enforce or interpret a right to indemnification under this
Agreement or any other statute or law or otherwise as required under Section 145
of the General Corporation Law of Delaware, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith or was frivolous;

 

(c)           Insured Claims.  To indemnify Indemnitee for Expenses to the
extent such Expenses have been paid directly to Indemnitee by an insurance
carrier under an insurance policy maintained by the Company; or

 

(d)           Certain Exchange Act Claims.  To indemnify Indemnitee in
connection with any claim made against Indemnitee for (i) an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Exchange
Act or any similar successor statute or any similar provisions of state
statutory law or common law, or (ii) any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
provided, however, that to the fullest extent permitted by applicable law and to
the extent Indemnitee is successful on the merits or otherwise with respect to
any such Proceeding, the Expenses actually and reasonably incurred by Indemnitee
in connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

7

--------------------------------------------------------------------------------


 

8.                                       Contribution Claims.

 

(a)           If the indemnification provided in Section 1 is unavailable in
whole or in part and may not be paid to Indemnitee for any reason other than
those set forth in Section 7, then in respect to any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permitted by applicable law, the Company, in
lieu of indemnifying Indemnitee, shall pay, in the first instance, the entire
amount incurred by Indemnitee, whether for Expenses, judgments, fines or amounts
paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

(b)           With respect to a Proceeding brought against directors, officers,
employees or agents of the Company (other than Indemnitee), to the fullest
extent permitted by applicable law, the Company shall indemnify Indemnitee from
any claims for contribution that may be brought by any such directors, officers,
employees or agents of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee, to the same extent Indemnitee would have been entitled
to such indemnification under this Agreement if such Proceeding had been brought
against Indemnitee.

 

9.                                       No Imputation.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Company or the Company itself shall not be imputed to Indemnitee for purposes of
determining any rights under this Agreement.

 

10.                                 Determination of Good Faith.  For purposes
of any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or the Board of Directors of
the Enterprise or any counsel selected by any committee of the Board of
Directors of the Enterprise or on information or records given or reports made
to the Enterprise by an independent certified public accountant or by an
appraiser, investment banker, compensation consultant, or other expert selected
with reasonable care by the Enterprise or the Board of Directors of the
Enterprise or any committee thereof.  The provisions of this Section 10 shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct.  Whether or not the foregoing provisions of this Section are satisfied,
it shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company.

 

11.                                 Defined Terms and Phrases.  For purposes of
this Agreement, the following terms shall have the following meanings:

 

(a)           “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act as in effect
on the date hereof.

 

(b)           “Change of Control” shall be deemed to occur upon the earliest of
any of the following events:

 

8

--------------------------------------------------------------------------------


 

(i)            Acquisition of Stock by Third Party.  Any Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors, unless (1) the change in the relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors, or (2) such acquisition was approved in advance by
the Continuing Directors and such acquisition would not constitute a Change of
Control under part (iii) of this definition.

 

(ii)           Change in Board of Directors.  Individuals who, as of the date of
this Agreement, constitute the Company’s Board of Directors (the “Board”), and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who were directors on the date of this Agreement
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board.

 

(iii)          Corporate Transaction.  The effective date of a reorganization,
merger, or consolidation of the Company (a “Business Combination”), in each
case, unless, following such Business Combination:  (1) all or substantially all
of the individuals and entities who were the Beneficial Owners of securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
51% of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors resulting from
such Business Combination (including a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the securities entitled to vote generally in the election of directors and
with the power to elect at least a majority of the Board or other governing body
of the surviving entity; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

 

(iv)          Liquidation.  The approval by the Company’s stockholders of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale or disposition in one transaction or a
series of related transactions).

 

(v)           Other Events.  There occurs any other event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a

 

9

--------------------------------------------------------------------------------


 

response to any similar item or any similar schedule or form) promulgated under
the Exchange Act whether or not the Company is then subject to such reporting
requirement.

 

(c)           “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, and employees or agents, so that if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of any other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(d)           “Enterprise” means the Company and any other enterprise that
Indemnitee was or is serving at the request of the Company as a director,
officer, partner (general, limited or otherwise), member (managing or
otherwise), trustee, fiduciary, employee or agent.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(f)            “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including all attorneys’ fees and
costs, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, fees of private investigators and professional advisors,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payment under this
Agreement (including taxes that may be imposed upon the actual or deemed receipt
of payments under this Agreement with respect to the imposition of federal,
state, local or foreign taxes), fax transmission charges, secretarial services
and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in a Proceeding.  Expenses also shall include any of the forgoing
expenses incurred in connection with any appeal resulting from any Proceeding,
including the principal, premium, security for, and other costs relating to any
costs bond, supersedes bond, or other appeal bond or its equivalent.  Expenses
also shall include any interest, assessment or other charges imposed thereon and
costs incurred in preparing statements in support of payment requests
hereunder.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(g)           “Person” shall have the meaning as set forth in Section 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Company; (ii) any direct or indirect
majority owned subsidiaries of the Company; (iii) any employee benefit plan of
the Company or any direct or indirect majority owned subsidiaries of the Company
or of any corporation owned, directly or indirectly, by the Company’s
stockholders in substantially the same proportions as their ownership of stock
of the Company (an “Employee Benefit Plan”); and (iv) any trustee or other
fiduciary holding securities under an Employee Benefit Plan.

 

10

--------------------------------------------------------------------------------


 

(h)           “Proceeding” shall include any actual, threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by a third party, a
government agency, the Company or its Board of Directors or a committee thereof,
whether in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative,
legislative or investigative (formal or informal) nature, including any appeal
therefrom, in which Indemnitee was, is, will or might be involved as a party,
potential party, non-party witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, by
reason of any action (or failure to act) taken by Indemnitee or of any action
(or failure to act) on Indemnitee’s part while acting as a director, officer,
employee or agent of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, partner
(general, limited or otherwise), member (managing or otherwise), trustee,
fiduciary, employee or agent of any other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement.

 

(i)            In addition, references to “other enterprise” shall include
another corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or any other enterprise; references to “fines”
shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by Indemnitee with respect
to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement; references to
“include” or “including” shall mean include or including, without limitation;
and references to Sections, paragraphs or clauses are to Sections, paragraphs or
clauses in this Agreement unless otherwise specified.

 

12.                                 Attorneys’ Fees.  In the event that any
Proceeding is instituted by Indemnitee under this Agreement to enforce or
interpret any of the terms hereof, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding, unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such Proceeding were not made in good faith or were frivolous.  In the event
of a Proceeding instituted by or in the name of the Company under this Agreement
or to enforce or interpret any of the terms of this Agreement, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless a court
of competent jurisdiction determines that each of Indemnitee’s material defenses
to such action were made in bad faith or were frivolous.

 

11

--------------------------------------------------------------------------------


 

13.                                 Miscellaneous.

 

(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 

(b)           Entire Agreement; Binding Effect.  Without limiting any of the
rights of Indemnitee described in Section 3(b), this Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions and supersedes any and all previous
agreements between them covering the subject matter herein.  The indemnification
provided under this Agreement applies with respect to events occurring before or
after the effective date of this Agreement, and shall continue to apply even
after Indemnitee has ceased to serve the Company in any and all indemnified
capacities.

 

(c)           Amendments and Waivers.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

 

(d)           Notices.  Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or sent by fax or 48 hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address or fax number as set forth below or as subsequently
modified by written notice.

 

(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(f)            Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company) and assigns, and inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors, administrators, legal
representatives and assigns.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

(g)           No Employment Rights.  Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.

 

(h)           Company Position.  The Company shall be precluded from asserting,
in any Proceeding brought for purposes of establishing, enforcing or
interpreting any right to indemnification under this Agreement, that the
procedures and presumptions of this Agreement

 

12

--------------------------------------------------------------------------------


 

are not valid, binding and enforceable and shall stipulate in any such court
that the Company is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 

(i)            Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

 

 

PDF SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

333 West San Carlos Street

 

 

Suite 700

 

 

San Jose, California 95110

 

 

Fax: (408) 280-7915

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

(PRINT NAME)

 

 

 

(Signature)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

14

--------------------------------------------------------------------------------
